Exhibit 10.15

MASSEY ENERGY COMPANY

1999 EXECUTIVE PERFORMANCE INCENTIVE PLAN

As Amended and Restated Effective January 1, 2009



--------------------------------------------------------------------------------

SECTION 1

PURPOSE OF PLAN

The purpose of this “Massey Energy Company 1999 Executive Performance Incentive
Plan” as amended and restated effective January 1, 2009 (“Plan”) of Massey
Energy Company, a Delaware corporation, is to enable the Company, as defined in
Section 2.2(a)(ii) hereof, to attract, retain and motivate its officers,
management and other key personnel, and to further align the interests of such
persons with those of the shareholders of the Company, by providing for or
increasing their proprietary interest in the Company.

SECTION 2

ADMINISTRATION OF THE PLAN

2.1 Composition of Committee. The Plan shall be administered by the Compensation
Committee of the Board of Directors, and/or by the Board of Directors or another
committee of the Board of Directors of the Company, as appointed from time to
time by the Board of Directors (any such administrative body, the “Committee”).
The Board of Directors shall fill vacancies on, and from time to time may remove
or add members to, the Committee. The Committee shall act pursuant to a majority
vote or unanimous written consent. Notwithstanding the foregoing, with respect
to any Award that is not intended to satisfy the conditions of Rule 16b-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or
Section 162(m)(4)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Committee may appoint one or more separate committees (any such
committee, a “Subcommittee”) composed of one or more directors of the Company
(who may but need not be members of the Committee) and may delegate to any such
Subcommittee(s) the authority to grant Awards, as defined in Section 5.1 hereof,
under the Plan to Employees, to determine all terms of such Awards, and/or to
administer the Plan or any aspect of it. Any action by any such Subcommittee
within the scope of such delegation shall be deemed for all purposes to have
been taken by the Committee. The Committee may designate the Secretary of the
Company or other Company employees to assist the Committee in the administration
of the Plan, and may grant authority to such persons to execute agreements
evidencing Awards made under this Plan or other documents entered into under
this Plan on behalf of the Committee or the Company.

2.2 Powers of the Committee. Subject to the express provisions of this Plan, the
Committee shall be authorized and empowered to do all things necessary or
desirable in connection with the administration of this Plan with respect to the
Awards over which such Committee has authority, including, without limitation,
the following:

(a) to prescribe, amend and rescind rules and regulations relating to this Plan
and to define terms not otherwise defined herein; provided that, unless the
Committee shall specify otherwise, for purposes of this Plan (i) the term “fair
market value” shall mean, as of any date, the average of the highest price and
the lowest price per share at which the Shares (as defined in Section 3.1
hereof) are sold in the regular way on the New York Stock Exchange or, if no
Shares traded on the New York Stock Exchange on the date in question, then for
the next preceding date for which Shares traded on the New York Stock Exchange;
and (ii) the term “Company” shall mean Massey Energy Company and its
subsidiaries and affiliates, unless the context otherwise requires.

 

1



--------------------------------------------------------------------------------

(b) to determine which persons are Eligible Employees (as defined in Section 4
hereof), to which of such Eligible Employees, if any, Awards shall be granted
hereunder, to make Awards under the Plan and to determine the terms of such
Awards and the timing of any such Awards;

(c) to determine the number of Shares subject to Awards and the exercise or
purchase price of such Shares;

(d) to establish and verify the extent of satisfaction of any performance goals
applicable to Awards;

(e) to prescribe and amend the terms of the agreements or other documents
evidencing Awards made under this Plan (which need not be identical);

(f) to determine whether, and the extent to which, adjustments are required
pursuant to Section 11 hereof;

(g) to interpret and construe this Plan, any rules and regulations under the
Plan and the terms and conditions of any Award granted hereunder, and to make
exceptions to any such provisions in good faith and for the benefit of the
Company; and

(h) to make all other determinations deemed necessary or advisable for the
administration of the Plan.

2.3 Determinations of the Committee. All decisions, determinations and
interpretations by the Committee or the Board regarding the Plan shall be final
and binding on all Eligible Employees and Participants, as defined in Section 4
hereof. The Committee or the Board, as applicable, shall consider such factors
as it deems relevant, in its sole and absolute discretion, to making such
decisions, determinations and interpretations including, without limitation, the
recommendations or advice of any officer of the Company or Eligible Employee and
such attorneys, consultants and accountants as it may select.

SECTION 3

STOCK SUBJECT TO PLAN

3.1 Aggregate Limits. Subject to adjustment as provided in Section 11, at any
time, the aggregate number of shares of the Company’s common stock, $0.625 par
value (“Shares”), issued pursuant to all Awards (including all ISOs (as defined
in Section 5.1 hereof)) granted under this Plan shall not exceed 3,700,000;
provided that no more than 1,000,000 of such Shares may be issued pursuant to
all Restricted Stock Awards, Incentive Awards, and Stock Units (other than Stock
Units issued upon exercise of Options) granted under the Plan. The Shares
subject to the Plan may be either Shares reacquired by the Company, including
Shares purchased in the open market, or authorized but unissued Shares.

 

2



--------------------------------------------------------------------------------

3.2 Code Section 162(m) Limits. The aggregate number of Shares subject to
Options granted under this Plan during any calendar year to any one Eligible
Employee shall not exceed 500,000. The aggregate number of Shares issued or
issuable under any Restricted Stock Awards, Incentive Awards or Stock Unit
Awards (other than Stock Units issued or issuable upon exercise of Options)
granted under this Plan during any calendar year to any one Eligible Employee
shall not exceed 75,000. Notwithstanding anything to the contrary in the Plan,
the foregoing limitations shall be subject to adjustment under Section 11 only
to the extent that such adjustment will not affect the status of any Award
intended to qualify as “performance based compensation” under Code
Section 162(m).

3.3 Issuance of Shares. For purposes of Section 3.1, the aggregate number of
Shares issued under this Plan at any time shall equal only the number of Shares
actually issued upon exercise or settlement of an Award and not returned to the
Company upon cancellation, expiration or forfeiture of an Award or delivered
(either actually or by attestation) in payment or satisfaction of the purchase
price, exercise price or tax obligation of an Award.

SECTION 4

PERSONS ELIGIBLE UNDER PLAN

Any person who is an (i) employee and who also is an officer, key employee or
Lead Member, (ii) prospective employee who is to be an officer, key employee or
Lead Member, (iii) consultant, or (iv) advisor of the Company (an “Eligible
Employee”) shall be eligible to be considered for the grant of Awards hereunder.
For purposes of this Plan, the Chairman of the Board’s status as an Employee
shall be determined by the Board. For purposes of the administration of Awards,
the term “Eligible Employee” shall also include a former Eligible Employee or
any person (including any estate) who is a beneficiary of a former Eligible
Employee. A “Participant” is any Eligible Employee to whom an Award has been
made and any person (including any estate) to whom an Award has been assigned or
transferred pursuant to Section 10.1.

SECTION 5

PLAN AWARDS

5.1 Award Types. The Committee, on behalf of the Company, is authorized under
this Plan to enter into certain types of arrangements with Eligible Employees
and to confer certain benefits on them. The following such arrangements or
benefits are authorized under the Plan if their terms and conditions are not
inconsistent with the provisions of the Plan: Stock Options, Restricted Stock,
Incentive Awards and Stock Units. Such arrangements and benefits are sometimes
referred to herein as “Awards.” The authorized types of arrangements and
benefits for which Awards may be granted are defined as follows:

Stock Option Awards: A Stock Option is a right granted under Section 6 to
purchase a number of Shares at such exercise price, at such times, and on such
other terms and conditions as are specified in or determined pursuant to the
document(s) evidencing the Award (the “Option Agreement”). Options intended to
qualify as Incentive Stock Options (“ISOs”) pursuant to Code Section 422 and
Options which are not intended to qualify as ISOs (“Non-qualified Options”) may
be granted under Section 6 as the Committee in its sole discretion shall
determine.

 

3



--------------------------------------------------------------------------------

Restricted Stock Awards: A Restricted Stock is an award of Shares made under
Section 7, the grant, issuance, retention and/or vesting of which is subject to
such performance and other conditions as are expressed in the document(s)
evidencing the Award (the “Restricted Stock Agreement”).

Incentive Awards: An Incentive Award is a bonus opportunity awarded under
Section 8 pursuant to which a Participant may become entitled to receive an
amount (which may be payable in cash, Shares or other property) based on
satisfaction of such performance criteria as are specified in the document(s)
evidencing the Award (the “Incentive Bonus Agreement”).

Stock Unit Awards: A Stock Unit Award is an award of a right to receive the fair
market value of one share of Common Stock made under Section 9, the grant,
issuance, retention and/or vesting of which is subject to such performance and
other conditions as are expressed in the document(s) evidencing the Award (the
“Stock Unit Agreement”).

5.2 Grants of Awards. An Award may consist of one such arrangement or benefit or
two or more of them in tandem or in the alternative.

SECTION 6

STOCK OPTION AWARDS

The Committee may grant an Option or provide for the grant of an Option, either
from time-to-time in the discretion of the Committee or automatically upon the
occurrence of specified events, including, without limitation, the achievement
of performance goals, the satisfaction of an event or condition within the
control of the recipient of the Award, within the control of others or not
within any person’s control.

6.1 Option Agreement. Each Option Agreement shall contain provisions regarding
(a) the number of Shares which may be issued upon exercise of the Option,
(b) the purchase price of the Shares and the means of payment for the Shares,
(c) the term of the Option, (d) such terms and conditions of exercisability as
may be determined from time to time by the Committee, (e) restrictions on the
transfer of the Option and forfeiture provisions, and (f) such further terms and
conditions, in each case not inconsistent with the Plan as may be determined
from time to time by the Committee. Option Agreements evidencing ISOs shall
contain such terms and conditions as may be necessary to comply with the
applicable provisions of Section 422 of the Code.

6.2 Option Price. The purchase price per Share of the Shares subject to each
Option granted under the Plan shall equal or exceed 100% of the fair market
value of such Stock on the date the Option is granted, except that (i) the
Committee may specifically provide that the exercise price of an Option may be
higher or lower in the case of an Option granted to employees of a company
acquired by the Company in assumption and substitution of options held by such
employees at the time such company is acquired, and (ii) in the event an
Eligible Employee is required to pay or forego the receipt of any cash amount in
consideration of receipt of an Option, the exercise price plus such cash amount
shall equal or exceed 100% of the fair market value of such Stock on the date
the Option is granted.

 

4



--------------------------------------------------------------------------------

6.3 Option Term. The “Term” of each Option granted under the Plan, including any
ISOs, shall not exceed ten (10) years from the date of its grant.

6.4 Option Vesting. Options granted under the Plan shall be exercisable at such
time and in such installments during the period prior to the expiration of the
Option’s Term as determined by the Committee in its sole discretion. The
Committee shall have the right to make the timing of the ability to exercise any
Option granted under the Plan subject to such performance requirements as deemed
appropriate by the Committee. At any time after the grant of an Option the
Committee may, in its sole discretion, reduce or eliminate any restrictions
surrounding any Participant’s right to exercise all or part of the Option,
except that no Option shall first become exercisable within one (1) year from
its date of grant, other than upon death, disability, a Change of Control (as
defined in Section 12.2 hereof) or upon satisfaction of such performance
requirements as deemed appropriate by the Committee.

6.5 Option Exercise.

(a) Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
Shares and the Committee may require, by the terms of the Option Agreement, a
partial exercise to include a minimum number of Shares.

(b) Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery to the representative of the Company designated
for such purpose by the Committee all of the following: (i) notice of exercise
in such form as the Committee authorizes specifying the number of Shares to be
purchased by the Participant, (ii) payment or provision for payment of the
exercise price for such number of Shares, (iii) such representations and
documents as the Committee, in its sole discretion, deems necessary or advisable
to effect compliance with all applicable provisions of the Securities Act of
1933, as amended, and any other federal, state or foreign securities laws or
regulations, (iv) in the event that the Option shall be exercised pursuant to
Section 10.1 by any person or persons other than the Eligible Employee,
appropriate proof of the right of such person or persons to exercise the Option,
and (v)such representations and documents as the Committee, in its sole
discretion, deems necessary or advisable to provide for the tax withholding
pursuant to Section 13. Unless provided otherwise by the Committee, no
Participant shall have any right as a shareholder with respect to any Shares
purchased pursuant to any Option until the registration of Shares in the name of
such person, and no adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date such Shares are
so registered.

(c) Payment of Exercise Price. To the extent authorized by the Committee, the
exercise price of an Option may be paid in the form of one of more of the
following, either through the terms of the Option Agreement or at the time of
exercise of an Option: (i) cash or certified or cashiers’ check, (ii) shares of
capital stock of the Company that have been held by the Participant for such
period of time as the Committee may specify, (iii) other property deemed
acceptable by the Committee, (iv) a reduction in the number

 

5



--------------------------------------------------------------------------------

of Shares or other property otherwise issuable pursuant to such Option, (v) a
promissory note of or other commitment to pay by the Participant or of a third
party, the terms and conditions of which shall be determined by the Committee,
or (vi) any combination of (i) through (v).

SECTION 7

RESTRICTED STOCK AWARDS

Restricted Stock consists of an award of Shares, the grant, issuance, retention
and/or vesting of which shall be subject to such performance conditions and to
such further terms and conditions as the Committee deems appropriate.

7.1 Restricted Stock Award. Each Restricted Stock Award shall reflect, to the
extent applicable (a) the number of Shares subject to such Award or a formula
for determining such, (b) the time or times at which Shares shall be granted or
issued and/or become retainable or vested, and the conditions or restrictions on
such Shares, (c) the performance criteria and level of achievement versus these
criteria which shall determine the number of Shares granted, issued, retainable
and/or vested, (d) the period as to which performance shall be measured for
determining achievement of performance, (e) forfeiture provisions, and (f) such
further terms and conditions, in each case not inconsistent with the Plan as may
be determined from time to time by the Committee.

7.2 Restrictions and Performance Criteria. The grant, issuance, retention and/or
vesting of each Restricted Stock Award may be subject to such performance
criteria and level of achievement versus these criteria as the Committee shall
determine, which criteria may be based on financial performance, personal
performance evaluations and/or completion of service by the Participant;
provided, however, that no Restricted Stock Award shall first vest within one
year from its date of grant, other than upon death, disability, a Change of
Control (as defined in Section 12.2 hereof) or upon satisfaction of such
performance requirements as deemed appropriate by the Committee. Notwithstanding
anything to the contrary herein, the performance criteria for any Restricted
Stock Award that is intended by the Committee to satisfy the requirements for
“performance-based compensation” under Code Section 162(m) shall be a measure
based on one or more Qualifying Performance Criteria (as defined in Section 10.2
hereof) selected by the Committee.

7.3 Timing and Form of Award. The Committee shall determine the timing of award
of any Restricted Stock Award. The Committee may provide for or, subject to such
terms and conditions as the Committee may specify, may permit a Participant to
elect for the award or vesting of any Restricted Stock to be deferred to a
specified date or event. The Committee may provide for a Participant to have the
option for his or her Restricted Stock, or such portion thereof as the Committee
may specify, to be granted in whole or in part in Stock Units.

7.4 Discretionary Adjustments. Notwithstanding satisfaction of any completion of
service or performance goals, the number of Shares granted, issued, retainable
and/or vested under a Restricted Stock Award on account of either financial
performance or personal performance evaluations may be reduced by the Committee
on the basis of such further considerations as the Committee in its sole
discretion shall determine.

 

6



--------------------------------------------------------------------------------

7.5 Rights as Stockholder. Upon the issuance of a Restricted Stock Award, the
Participant shall have the right of a stockholder with respect to such
Restricted Stock, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto.

SECTION 8

INCENTIVE AWARDS

Each Incentive Award will confer upon the Eligible Employee the opportunity to
earn a future payment tied to the level of achievement with respect to one or
more performance criteria established for a performance period of not less than
one year.

8.1 Incentive Award. Each Incentive Award shall contain provisions regarding
(a) the target and maximum amount payable to the Participant as an Incentive
Award, (b) the performance criteria and level of achievement versus these
criteria which shall determine the amount of such payment, (c) the period as to
which performance shall be measured for establishing the amount of any payment,
(d) the timing of any payment earned by virtue of performance, (e) restrictions
on the alienation or transfer of the Incentive Award prior to actual payment,
(f) forfeiture provisions, and (g) such further terms and conditions, in each
case not inconsistent with the Plan as may be determined from time to time by
the Committee. In establishing the provisions of Incentive Awards, the Committee
may refer to categories of such Awards as parts of “Programs” or “Plans”, which
names will not affect the applicability of this Plan. The maximum amount payable
as an Incentive Award may be a multiple of the target amount payable, but the
maximum amount payable pursuant to that portion of an Incentive Award granted
under this Plan for any fiscal year to any Participant that is intended to
satisfy the requirements for “performance based compensation” under Code
Section 162(m) shall not exceed three million dollars ($3,000,000).

8.2 Performance Criteria. The Committee shall establish the performance criteria
and level of achievement versus these criteria which shall determine the target
and the minimum and maximum amount payable under an Incentive Award, which
criteria may be based on financial performance and/or personal performance
evaluations. The Committee may specify the percentage of the target Incentive
Award that is intended to satisfy the requirements for “performance-based
compensation” under Code Section 162(m). Notwithstanding anything to the
contrary herein, the performance criteria for any portion of an Incentive Award
that is intended by the Committee to satisfy the requirements for
“performance-based compensation,’ under Code Section 162(m) shall be a measure
based on one or more Qualifying Performance Criteria (as defined in Section 10.2
hereof) selected by the Committee and specified at the time required under Code
Section 162(m).

8.3 Timing and Form of Payment. The Committee shall determine the timing of
payment of any Incentive Award. The Committee may provide for or, subject to
such terms and conditions as the Committee may specify, may permit a Participant
to elect

 

7



--------------------------------------------------------------------------------

for the payment of any Incentive Award to be deferred to a specified date or
event. The Committee may specify the form of payment of Incentive Awards, which
may be cash, shares or other property, or may provide for a Participant to have
the option for his or her Incentive Award, or such portion thereof as the
Committee may specify, to be paid in whole or in part in Shares or Stock Units.

8.4 Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, the amount paid under an Incentive Award on account of either financial
performance or personal performance evaluations may be reduced by the Committee
on the basis of such further considerations as the Committee in its sole
discretion shall determine.

SECTION 9

STOCK UNITS

9.1 Stock Units. A “Stock Unit” is a bookkeeping entry representing an amount
equivalent to the fair market value of one share of Common Stock, also sometimes
referred to as a “restricted unit” or “shadow stock”. Stock Units represent an
unfunded and unsecured obligation of the Company, except as otherwise provided
for by the Committee.

9.2 Stock Unit Awards. Each Stock Unit Award shall reflect, to the extent
applicable (a) the number of Stock Units subject to such Award or a formula for
determining such, (b) the time or times at which Stock Units shall be granted or
issued and/or become retainable or vested, and the conditions or restrictions on
such Stock Units, (c) the performance criteria and level of achievement versus
these criteria which shall determine the number of Stock Units granted, issued,
retainable and/or vested, (d) the period as to which performance shall be
measured for determining achievement of performance, (e) forfeiture provisions,
and (f) such further terms and conditions, in each case not inconsistent with
the Plan as may be determined from time to time by the Committee. Stock Units
may also be issued upon exercise of Options, may be granted in payment and
satisfaction of Incentive Awards and may be issued in lieu of Restricted Stock
or any other Award that the Committee elects to be paid in the form of Stock
Units.

9.3 Performance Criteria. The grant, issuance, retention and or vesting of each
Stock Unit may be subject to such performance criteria and level of achievement
versus these criteria as the Committee shall determine, which criteria may be
based on financial performance, personal performance evaluations and/or
completion of service by the Participant; provided, however, that no Stock Unit
shall first vest within one (1) year from its date of grant, other than upon
death, disability, a Change of Control (as defined in Section 12.2 hereof) or
upon satisfaction of such performance requirements as deemed appropriate by the
Committee. Notwithstanding anything to the contrary herein, the performance
criteria for any Stock Unit that is intended by the Committee to satisfy the
requirements for “performance-based compensation” under Code Section 162(m)
shall be a measure based on one or more Qualifying Performance Criteria (as
defined in Section 10.2 hereof) selected by the Committee and specified at the
time the Stock Unit is granted.

9.4 Timing and Form of Award. The Committee shall determine the timing of award
of any Stock Unit. The Committee may provide for or, subject to such terms and
conditions as the Committee may specify, may permit a Participant to elect for
the award or

 

8



--------------------------------------------------------------------------------

vesting of any Stock Unit to be deferred to a specified date or event. The
Committee may provide for a Participant to have the option for his or her Stock
Unit, or such portion thereof as the Committee may specify, to be granted in
whole or in part in Shares.

9.5 Settlement of Stock Units. The Committee may provide for Stock Units to be
settled in cash or Shares (at the election of the Company or the Participant, as
specified by the Committee) and to be made at such other times as it determines
appropriate or as it permits a Participant to choose. The amount of cash or
Shares, or other settlement medium, to be so distributed may be increased by an
interest factor or by dividend equivalents, as the case may be. which may be
valued as if reinvested in Shares. Until a Stock Unit is settled, the number of
Shares represented by a Stock Unit shall be subject to adjustment pursuant to
Section 11.

9.6 Discretionary Adjustments. Notwithstanding satisfaction of any completion of
service or performance goals, the number of Stock Units granted, issued,
retainable and/or vested under a Stock Unit Award on account of either financial
performance or personal performance evaluations may be reduced by the Committee
on the basis of such further considerations as the Committee in its sole
discretion shall determine.

SECTION 10

OTHER PROVISIONS APPLICABLE TO AWARDS

10.1 Transferability. Unless the agreement evidencing an Award (or an amendment
thereto authorized by the Committee) expressly states that it is transferable as
provided hereunder, no Award granted under the Plan, nor any interest in such
Award, may be sold, assigned, conveyed, gifted, pledged, hypothecated or
otherwise transferred in any manner, other than by will or the laws of descent
and distribution, prior to the vesting or lapse of any and all restrictions
applicable to any Shares issued under an Award. The Committee may in its sole
discretion grant an Award or amend an outstanding Award to provide that the
Award is transferable or assignable to a member or members of the Eligible
Employee’s “immediate family,” as such term is defined under Exchange Act Rule
16a-l(e), or to a trust for the benefit solely of a member or members of the
Eligible Employee’s immediate family, or to a partnership or other entity whose
only owners are members of the Eligible Employee’s family, provided that
following any such transfer or assignment the Award will remain subject to
substantially the same terms applicable to the Award while held by the Eligible
Employee, as modified as the Committee in its sole discretion shall determine
appropriate, and the Participant shall execute an agreement agreeing to be bound
by such terms.

10.2 Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, subsidiary or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (a) cash flow, (b) earnings (including gross margin, earnings before
interest and taxes (“EBIT”), earnings before taxes (“EBT”), and net earnings),

 

9



--------------------------------------------------------------------------------

(c) earnings per share, (d) growth in earnings or earnings per share, (e) stock
price, (f) return on equity or average stockholders’ equity, (g) total
stockholder return, (h) return on capital, (i) return on assets or net assets,
(j) return on investment, (k) revenue, (1) income or net income, (m) operating
income or net operating income, (n) operating profit or net operating profit,
(o) operating margin, (p) return on operating revenue, (q) market share,
(r) contract awards or backlog, (s) overhead or other expense reduction,
(t) growth in stockholder value relative to the two-year moving average of the
S&P 500 Index, (u) growth in stockholder value relative to the two-year moving
average of the Dow Jones Heavy Construction Index, (v) credit rating,
(w) strategic plan development and implementation, (x) succession plan
development and implementation, (y) retention of executive talent,
(z) improvement in workforce diversity, (aa) return on average stockholders’
equity relative to the Ten Year Treasury Yield (as hereinafter defined), (bb)
improvement in safety records, (cc) capital resource management plan development
and implementation, (dd) improved internal financial controls plan development
and implementation, (ee) corporate tax savings, (ff) corporate cost of capital
reduction, (gg) investor relations program development and implementation, (hh)
corporate relations program development and implementation, (ii) executive
performance plan development and implementation, and (jj) tax provision rate for
financial statement purposes. The Committee may appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to exclude any
of the following events that occurs during a performance period: (i) asset
write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs, and (v) any extraordinary non-recurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year. The term “Ten
Year Treasury Yield” shall mean, for any fiscal period, the daily average
percent per annum yield for U.S. Government Securities—10 year Treasury constant
maturities, as published in the Federal Reserve statistical release or any
successor publication. Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Code
Section 162(m) the Committee shall certify the extent to which any Qualifying
Performance Criteria and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of the Company’s Common Stock).

10.3 Dividends. Unless otherwise provided by the Committee, no adjustment shall
be made in Shares issuable under Awards on account of cash dividends which may
be paid or other rights which may be issued to the holders of Shares prior to
their issuance under any Award. The Committee shall specify whether dividends or
dividend equivalent amounts shall be paid to any Participant with respect to the
Shares subject to any Award that have not vested or been issued or that are
subject to any restrictions or conditions on the record date for dividends.

10.4 Agreements Evidencing Awards. The Committee shall, subject to applicable
law, determine the date an Award is deemed to be granted, which for purposes of
this Plan shall not be affected by the fact that an Award is contingent on
subsequent stockholder approval of the Plan. The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements evidencing Awards under this Plan and may, but need not, require
as a condition to any such agreement’s effectiveness that such agreement be
executed by the Participant and that such Participant agree to such further
terms and conditions as specified in

 

10



--------------------------------------------------------------------------------

such agreement. The grant of an Award under this Plan shall not confer any
rights upon the Participant holding such Award other than such terms, and
subject to such conditions, as are specified in this Plan as being applicable to
such type of Award (or to all Awards) or as are expressly set forth in the
Agreement evidencing such Award.

10.5 Tandem Stock or Cash Rights. Either at the time an Award is granted or by
subsequent action, the Committee may, but need not, provide that an Award shall
contain as a term thereof, a right, either in tandem with the other rights under
the Award or as an alternative thereto, of the Participant to receive, without
payment to the Company, a number of Shares, cash or a combination thereof, the
amount of which is determined by reference to the value of the Award; provided,
however, that the number of such rights granted under any Award shall not exceed
the per Eligible Employee share limitation for such Award as set forth in
Section 3.2.

10.6 Financing. The Committee may in its discretion provide financing to a
Participant in a principal amount sufficient to pay the purchase price of any
Award and/or to pay the amount of taxes required by law to be withheld with
respect to any Award. Any such loan shall be subject to all applicable legal
requirements and restrictions pertinent thereto, including Regulation G
promulgated by the Federal Reserve Board. The grant of an Award shall in no way
obligate the Company or the Committee to provide any financing whatsoever in
connection therewith.

SECTION 11

CHANGES IN CAPITAL STRUCTURE

If the outstanding securities of the class then subject to this Plan are
increased, decreased or exchanged for or converted into cash, property or a
different number or kind of shares or securities, or if cash, property or shares
or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, restructuring, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split, spin-off or the like, or if substantially all of the property and
assets of the Company are sold, then (i) the Committee shall make appropriate
and proportionate adjustments in the number and type of shares or other
securities or cash or other property that may be acquired pursuant to Awards
theretofore granted under this Plan and the exercise or settlement price of such
Awards in such manner as the Committee shall determine in order to retain the
economic value or opportunity provided immediately prior to the transaction for
which the adjustment is made, and (ii) in all cases, unless the terms of such
transaction shall provide otherwise, the Committee may make appropriate and
proportionate adjustments in the maximum number and type of shares or other
securities that may be issued pursuant to such Awards thereafter granted under
this Plan. Notwithstanding anything to contrary in the foregoing, any such
adjustment shall be made in such a manner that will not affect the status of any
Award intended to be excepted from treatment as nonqualified deferred
compensation under Code Section 409A, to qualify as an ISO under Code
Section 422 or to be “performance based compensation” under Code Section 162(m).
No fractional interests will be issued under this Plan resulting from any such
adjustments.

 

11



--------------------------------------------------------------------------------

SECTION 12

CHANGE OF CONTROL

12.1 Effect of Change of Control. The Committee may through the terms of the
Award or otherwise provide that any or all of the following shall occur, either
immediately upon the Change of Control or a Change of Control Transaction, or
upon termination of the Eligible Employee’s employment within twenty-four
(24) months following a Change of Control or a Change of Control Transaction:
(a) in the case of an Option, the Participant’s ability to exercise any portion
of the Option not previously exercisable, (b) in the case of an Incentive Award,
the right to receive a payment equal to the target amount payable or, if
greater, a payment based on performance through a date determined by the
Committee prior to the Change of Control, and (c) in the case of Shares issued
in payment of any Incentive Award, and/or in the case of Restricted Stock or
Stock Units, the lapse and expiration of any conditions to the grant, issuance,
retention, vesting or transferability of, or any other restrictions applicable
to, such Award. The Committee also may, through the terms of the Award or
otherwise, provide for an absolute or conditional exercise, payment or lapse of
conditions or restrictions on an Award which shall only be effective if, upon
the announcement of a Change of Control Transaction, no provision is made in
such Change of Control Transaction for the exercise, payment or lapse of
conditions or restrictions on the Award, or other procedure whereby the
Participant may realize the full benefit of the Award.

12.2 Definitions. Unless the Committee or the Board shall provide otherwise,
“Change of Control” shall mean an occurrence of either of the following events
(i) a third person, including a “group” as defined in Section 13(d)(3) of the
Exchange Act, acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person) shares of the
Company having thirty (30) percent or more of the total number of votes that may
be cast for the election of directors of the Company; or (ii) as the result of
any cash tender or exchange offer, merger or other business combination, or any
combination of the foregoing transactions, (a “Transaction”), the persons who
were directors of the Company before the Transaction shall cease to constitute a
majority of the Board of the Company or any successor to the Company and be
replaced by persons whose appointment or election is not endorsed by the
majority of directors before the Transaction. To the extent that a Participant
must consent to the change of this definition, the change will not be effective
unless such consent is obtained. To the extent that a Participant’s consent has
not been obtained, the definition in effect immediately prior to this amendment
shall be controlling with regard to such Participant.

SECTION 13

TAXES

13.1 Withholding Requirements. The Committee may make such provisions or impose
such conditions as it may deem appropriate for the withholding or payment by the
Employee or Participant, as appropriate, of any taxes which it determines are
required in connection with any Awards granted under this Plan, and a
Participant’s rights in any Award are subject to satisfaction of such
conditions.

13.2 Payment of Withholding Taxes. Notwithstanding the terms of Section 13.1
hereof, the Committee may provide in the agreement evidencing an Award or
otherwise that all or any portion of the taxes required to be withheld by the
Company or, if

 

12



--------------------------------------------------------------------------------

permitted by the Committee, desired to be paid by the Participant, in connection
with the exercise of a Non-qualified Option or the exercise, vesting, settlement
or transfer of any other Award shall be paid or, at the election of the
Participant, may be paid by the Company withholding shares of the Company’s
capital stock otherwise issuable or subject to such Award, or by the Participant
delivering previously owned shares of the Company’s capital stock, in each case
having a fair market value equal to the amount required or elected to be
withheld or paid. Any such elections are subject to such conditions or
procedures as may be established by the Committee and may be subject to
disapproval by the Committee.

SECTION 14

AMENDMENTS OR TERMINATION

The Board may amend, alter or discontinue the Plan or any agreement evidencing
an Award made under the Plan, but no such amendment shall, without the approval
of the shareholders of the Company:

(a) materially increase the maximum number of shares of Common Stock for which
Awards may be granted under the Plan;

(b) reduce the price at which Options may be granted below the price provided
for in Section 6.2;

(c) reduce the exercise price of outstanding Options;

(d) after the date of a Change of Control, impair the rights of any Award
holder, without such holder’s consent, under any Award granted prior to the date
of any Change of Control;

(e) extend the term of the Plan; or

(f) change the class of persons eligible to be Participants.

SECTION 15

COMPLIANCE WITH OTHER LAWS AND REGULATIONS

The Plan, the grant and exercise of Awards thereunder, and the obligation of the
Company to sell, issue or deliver Shares under such Awards, shall be subject to
all applicable federal, state and foreign laws, rules and regulations and to
such approvals by any governmental or regulatory agency as may be required. The
Company shall not be required to register in a Participant’s name or deliver any
Shares prior to the completion of any registration or qualification of such
Shares under any federal, state or foreign law or any ruling or regulation of
any government body which the Committee shall, in its sole discretion, determine
to be necessary or advisable. This Plan is intended to constitute an unfunded
arrangement for a select group of management or other key employees.

 

13



--------------------------------------------------------------------------------

No Option shall be exercisable unless a registration statement with respect to
the Option is effective or the Contrary has determined that such registration is
unnecessary. Unless the Awards and Shares covered by this Plan have been
registered under the Securities Act of 1933, as amended, or the Company has
determined that such registration is unnecessary, each person receiving an Award
and/or Shares pursuant to any Award may be required by the Company to give a
representation in writing that such person is acquiring such Shares for his or
her own account for investment and not with a view to, or for sale in connection
with, the distribution of any party thereof.

SECTION 16

OPTION GRANTS BY SUBSIDIARIES

In the case of a grant of an Option to any Eligible Employee employed by a
subsidiary or affiliate, such grant may, if the Committee so directs, be
implemented by the Company issuing any subject Shares to the subsidiary or
affiliate, for such lawful consideration as the Committee may determine, upon
the condition or understanding that the subsidiary or affiliate will transfer
the Shares to the optionholder in accordance with the terms of the Option
specified by the Committee pursuant to the provisions of the Plan.
Notwithstanding any other provision hereof, such Option may be issued by and in
the name of the subsidiary or affiliate and shall be deemed granted on such date
as the Committee shall determine.

SECTION 17

NO RIGHT TO COMPANY EMPLOYMENT

Nothing in this Plan or as a result of any Award granted pursuant to this Plan
shall confer on any individual any right to continue in the employ of the
Company or interfere in any way with the right of the Company to terminate an
individual’s employment at any time. The Award agreements may contain such
provisions as the Committee may approve with reference to the effect of approved
leaves of absence.

SECTION 18

EFFECTIVENESS AND EXPIRATION OF PLAN

The Plan was originally effective in December 1998, the date the Board adopted
the Plan. The Plan was approved by the shareholders of Fluor Corporation on
March 9, 1999. The Plan was amended and restated effective November 30, 2000.
This amendment is effective January 1, 2009. No Stock Option Award, Restricted
Stock Award or Incentive Award shall be granted pursuant to the Plan more than
ten (10) years after the original effective date of the Plan.

SECTION 19

DEFERRED COMPENSATION PLAN OMNIBUS PROVISION

For purposes of Sections 7.3, 8.3, 9.4, 9.5, 10.3, 11, 12.1, 14, and 15, actions
taken by the Board or the Committee, as applicable, shall be undertaken in a
manner that either (a) will not negatively affect the status of any
compensation, benefits or other remuneration intended to be excepted from
treatment as deferred compensation subject to Section 409A of the Code, or
(b) will otherwise comply with Section 409A of the Code.

 

14



--------------------------------------------------------------------------------

SECTION 20

NON-EXCLUSIVITY OF THE PLAN

Neither the adoption of the Plan by the Board nor the submission of the Plan to
the shareholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as it or they may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

SECTION 21

GOVERNING LAW

This Plan and any agreements hereunder shall be interpreted and construed in
accordance with the laws of the State of Delaware and applicable federal law.
The Committee may provide that any dispute as to any Award shall be presented
and determined in such forum as the Committee may specify, including through
binding arbitration. Any reference in this Plan or in the agreement evidencing
any Award to a provision of law or to a rule or regulation shall be deemed to
include any successor law, rule or regulation of similar effect or
applicability.

 

15